As filed with the Securities and Exchange Commission on March 1, 2010 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 154 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 157 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Tax-Managed Growth Portfolio has also executed this Registration Statement. Eaton Vance Tax-Managed Growth Fund 1.1 Class A - ETTGX Class B - EMTGX Class C - ECTGX Class I - EITMX Eaton Vance Tax-Managed Growth Fund 1.2 Class A - EXTGX Class B - EYTGX Class C - EZTGX Class I - EITGX Diversified funds seeking long-term, after-tax returns for investors Prospectus Dated ^ May 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ This Prospectus contains important information about the Funds and the services ^ available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 ^ Tax-Managed Growth Fund 1.1 3 Tax-Managed Growth Fund 1.2 7 Important Information Regarding Fund Shares 11 Investment Objectives & Principal Policies and Risks 12 Management and Organization 15 Valuing Shares 16 Purchasing Shares 16 Sales Charges 19 Redeeming Shares 21 Shareholder Account Features 22 Additional Tax Information 23 Financial Highlights 25 Tax-Managed Growth Fund 1.1 25 ^ Tax-Managed Growth Fund 1. ^ 2 27 Eaton Vance Tax-Managed Growth Funds 2 Prospectus dated May 1, 2010 ^ Fund Summaries Tax-Managed Growth Fund 1.1 Investment Objective The Funds investment objective is to achieve long-term, after-tax returns for shareholder through investing in a diversified portfolio of equity securities.The Fund currently invests its assets in Tax-Managed Growth Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page of this Prospectus and page of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.43% 0.43% 0.43% 0.43% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Other Expenses % Total Annual Fund Operating Expenses 0.86% 1.61% 1.61% 0.61% Expenses in the table above and Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years Ten Years Class A shares $658 $834 $1,024 $1,575 $658 $834 $1,024 $1,575 Class B shares $664 $908 $1,076 $1,710 $164 $508 $ 876 $1,710 Class C shares $264 $508 $ 876 $1,911 $164 $508 $ 876 $1,911 Class I shares $62 $195 $ 340 $762 $62 $195 $ 340 $ 762 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in common stocks of growth companies that are considered by the investment adviser to be high in quality and attractive in their long-term investment prospects. Although it invests primarily in domestic securities, the Fund may invest up to 25% of assets in foreign securities, some of which may be located in emerging market countries. The Fund invests in a broadly diversified selection of equity securities and Fund holdings will represent a number of different industries. The Fund seeks to invest primarily in established companies with characteristics of above average growth, predictability and stability. The Fund employs a growth at a reasonable price investing style, seeking to acquire companies that the portfolio managers believe are reasonably priced in relation to their fundamental value. Under normal conditions, stocks generally are acquired with the expectation of being held for the long-term, often five years or more . Shares of the Fund are currently not available for sale to new investors. Eaton Vance Tax-Managed Growth Funds 3 Prospectus dated May 1, 2010 The Fund seeks to achieve long-term after-tax returns in part by minimizing the taxes incurred by shareholders in connection with the Funds investment income and realized capital gains. Fund distributions that are taxed as ordinary income are minimized by investing principally in lower-yielding growth stocks and by generally avoiding income taxable as ordinary income and net realized short-term capital gains in excess of expenses. Fund distributions taxed as long-term capital gains are minimized by avoiding or minimizing the sale of securities with large accumulated capital gains. When a decision is made to sell a particular appreciated security, the portfolio managers will select for sale the share lots resulting in the most favorable tax treatment, generally those with holding periods sufficient to qualify for long-term capital gains treatment that have the highest cost basis. The portfolio managers may sell securities to realize capital losses that can be used to offset realized gains. The portfolio managers may seek to invest in stocks that pay dividends that qualify for long-term capital gains tax treatment ("tax-favored dividends"). As the result of tax laws enacted in May 2003, tax-favored dividends are subject to the federal long-term capital gains rate (maximum of 15%), rather than the tax rate applicable to ordinary income (maximum of 35%), provided certain holding period and other conditions are satisfied. These tax law provisions are effective through 2010. Thereafter, tax-favored dividends will be subject to tax at ordinary income rates unless further legislative action is taken. In addition to investing in stocks that pay tax-favored dividends, the Portfolio may invest a portion of its assets in stocks and other securities that generate income taxable at ordinary income rates. For any year, so long as the Portfolios fully taxable ordinary income and net realized short-term gains are offset by expenses of the Portfolio, all of the Portfolios income distributions would be characterized as tax-favored dividends. There can be no assurance that a portion of the Portfolios income allocated to a Fund will not be taxable at ordinary income rates. The provisions of the Internal Revenue Code applicable to tax-favored dividends are effective for taxable years beginning on or before December 31, 2010. The Fund may engage in derivative transactions to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: purchase and sale of futures contracts on stocks and stock indexes and options thereon, the purchase of put options and the sale of call options on securities held, equity collars, equity swaps, short sales of individual securities held, short sales of index or basket securities whose constituents are held in whole or in part, forward sales of stocks and the purchase and sale of forward currency exchange contracts and currency futures. Buy and sell decisions are made by balancing investment considerations and tax considerations, and taking into account the taxes payable by shareholders in connection with distributions of investment income and net realized gains. The Fund seeks to minimize income distributions and distributions of realized short-term gains that are taxed as ordinary income, as well as distributions or realized long-term gains (taxed as long-term capital gains). Investment decisions are made primarily on the basis of fundamental research. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting stocks, the portfolio managers consider (among other factors) a companys earnings or cash flow capabilities, dividend prospects and tax treatment of a companys dividends, the strength of the companys business franchises and estimates of the companys net value. The portfolio managers will normally consider selling or trimming securities when they become overvalued, represent too large a position in the portfolio, as a result of price declines that reach certain levels, when they identify other securities that may result in a better opportunity, or when fundamentals deteriorate and the original investment case is no longer valid. Many of these considerations are subjective. Principal Risks Equity Investing Risk. The Funds shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines, the value of Fund shares will also likely decline and although stock values can rebound, there is no assurance that values will return to previous levels. Depositary receipts are subject to many of the risks associated with investing in foreign securities including political and economic risks. Tax-Managed Investing Risk. Market conditions may limit the Funds ability to generate tax losses or to generate dividend income taxed at favorable tax rates. The Funds tax-managed strategy may cause the Fund to hold a security in order to achieve more favorable tax-treatment or to sell a security in order to create tax losses. The Funds ability to utilize various tax-management techniques may be curtailed or eliminated in the future by tax legislation or regulation. Tax code provisions applicable to tax-favored dividends are effective for taxable years beginning on or before December 31, 2010. Although the Fund can generally be expected to distribute a smaller percentage of returns each year than an equity mutual fund that is managed without regard to tax considerations, there can be no assurance that taxable distributions can always be avoided. Eaton Vance Tax-Managed Growth Funds 4 Prospectus dated May 1, 2010 Foreign Investment Risk. Because the Fund can invest a portion of its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are substantially smaller, less liquid and more volatile than the major markets in developed countries, and as a result, Fund share values may be more volatile. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. Depositary receipts are subject to many risks associated with investing directly in foreign securities including political and economic risks. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risk may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use options involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. derivatives involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. The loss on derivative transactions may substantially exceed the initial investment. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. Performance The following bar chart and table provide some indication of risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of a broad-based securities market index. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Updated Fund performance information can be obtained by visiting www.eatonvance.com. Eaton Vance Tax-Managed Growth Funds 5 Prospectus dated May 1, 2010 During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 16.36% for the quarter ended December 31, 1999, and the lowest quarterly return was 19.13% for the quarter ended December 31, 2008. Average Annual Total Return as of December 31, 2008 One Year Five Years Ten Years Class A Return Before Taxes 36.89% 3.20% 0.91% Class B Return Before Taxes 36.85% 3.16% 1.06% Class B Return After Taxes on Distributions 36.87% 3.17% 1.07% Class B Return After Taxes on Distributions and the Sale of Class B Shares 23.92% 2.66% 0.89% Class C Return Before Taxes 34.21% 2.78% 1.09% Class I Return Before Taxes 32.77% 1.75% 0.01% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 36.99% 2.19% 1.38% These returns reflect the maximum sales charge for Class A ( ^ 5.75% ) and any applicable contingent deferred sales charge ( ^ " CDSC ^ " ) for Class B and Class C. Class A and Class B commenced operations on March 20, 1996, Class C commenced operations on August 2, 1996 and Class I ^ commenced operations on July 2, ^ . The S&P 500 Index is a broad-based, unmanaged market index of common stocks commonly used as a measure of U.S. stock market performance. ^ Investors cannot invest directly in an Index. (Source for S&P 500 ^ Index : ^ Lipper, Inc. ^ ) ^ After-tax returns are calculated using ^ the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares ^ . ^ Management Investment Adviser. Boston Management and Research ("BMR"). Portfolio Managers. Duncan W. Richardson, Executive Vice President and Chief Equity Investment Officer of BMR and Eaton Vance Management, who has co-managed the Portfolio since commencement of operations in March 1996. Lewis R. Piantedosi, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since May 2006. Michael A. Allison, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since March 2008. Yana S. Barton, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since March 2008. For important information about purchase and sale of shares, taxes and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 11 of this Prospectus. Eaton Vance Tax-Managed Growth Funds 6 Prospectus dated May 1, 2010 Tax-Managed Growth Fund 1.2 Investment Objective The Funds investment objective is to achieve long-term, after-tax returns for shareholder through investing in a diversified portfolio of equity securities.The Fund currently invests its assets in Tax-Managed Growth Portfolio, a separate registered investment company with the same objective and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page of this Prospectus and page of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.58% 0.58% 0.58% 0.58% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a Other Expenses % Total Annual Fund Operating Expenses 1.02% 1.77% 1.77% 0.77% Expenses in the table above and Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years Ten Years Class A shares $673 $881 $1,106 $1,751 $673 $881 $1,106 $1,751 Class B shares $680 $957 $1,159 $1,886 $180 $557 $ 959 $1,886 Class C shares $280 $557 $ 959 $2,084 $180 $557 $ 959 $2,084 Class I shares $79 $246 $ 428 $954 $79 $246 $ 428 $ 954 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Portfolios portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in common stocks of growth companies that are considered by the investment adviser to be high in quality and attractive in their long-term investment prospects. Although it invests primarily in domestic securities, the Fund may invest up to 25% of assets in foreign securities, some of which may be located in emerging market countries. The Fund invests in a broadly diversified selection of equity securities and Fund holdings will represent a number of different industries. The Fund seeks to invest primarily in established companies with characteristics of above average growth, predictability and stability. The Fund employs a growth at a reasonable price investing style, seeking to acquire companies that the portfolio managers believe are reasonably priced in relation to their fundamental value. Under normal conditions, stocks generally are acquired with the expectation of being held for the long-term, often five years or more . The Fund seeks to achieve long-term after-tax returns in part by minimizing the taxes incurred by shareholders in connection with the Funds investment income and realized capital gains. Fund distributions that are taxed as ordinary income are minimized by Eaton Vance Tax-Managed Growth Funds 7 Prospectus dated May 1, 2010 investing principally in lower-yielding growth stocks and by generally avoiding income taxable as ordinary income and net realized short-term capital gains in excess of expenses. Fund distributions taxed as long-term capital gains are minimized by avoiding or minimizing the sale of securities with large accumulated capital gains. When a decision is made to sell a particular appreciated security, the portfolio managers will select for sale the share lots resulting in the most favorable tax treatment, generally those with holding periods sufficient to qualify for long-term capital gains treatment that have the highest cost basis. The portfolio managers may sell securities to realize capital losses that can be used to offset realized gains. The portfolio managers may seek to invest in stocks that pay dividends that qualify for long-term capital gains tax treatment ("tax-favored dividends"). As the result of tax laws enacted in May 2003, tax-favored dividends are subject to the federal long-term capital gains rate (maximum of 15%), rather than the tax rate applicable to ordinary income (maximum of 35%), provided certain holding period and other conditions are satisfied. These tax law provisions are effective through 2010. Thereafter, tax-favored dividends will be subject to tax at ordinary income rates unless further legislative action is taken. In addition to investing in stocks that pay tax-favored dividends, the Portfolio may invest a portion of its assets in stocks and other securities that generate income taxable at ordinary income rates. For any year, so long as the Portfolios fully taxable ordinary income and net realized short-term gains are offset by expenses of the Portfolio, all of the Portfolios income distributions would be characterized as tax-favored dividends. There can be no assurance that a portion of the Portfolios income allocated to a Fund will not be taxable at ordinary income rates. The provisions of the Internal Revenue Code applicable to tax-favored dividends are effective for taxable years beginning on or before December 31, 2010. The Fund may engage in derivative transactions to enhance return, to hedge against fluctuations in securities prices, interest rates or currency exchange rates, or as a substitute for the purchase or sale of securities or currencies. Permitted derivatives include: purchase and sale of futures contracts on stocks and stock indexes and options thereon, the purchase of put options and the sale of call options on securities held, equity collars, equity swaps, short sales of individual securities held, short sales of index or basket securities whose constituents are held in whole or in part, forward sales of stocks and the purchase and sale of forward currency exchange contracts and currency futures. Buy and sell decisions are made by balancing investment considerations and tax considerations, and taking into account the taxes payable by shareholders in connection with distributions of investment income and net realized gains. The Fund seeks to minimize income distributions and distributions of realized short-term gains that are taxed as ordinary income, as well as distributions or realized long-term gains (taxed as long-term capital gains). Investment decisions are made primarily on the basis of fundamental research. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting stocks, the portfolio managers consider (among other factors) a companys earnings or cash flow capabilities, dividend prospects and tax treatment of a companys dividends, the strength of the companys business franchises and estimates of the companys net value. The portfolio managers will normally consider selling or trimming securities when they become overvalued, represent too large a position in the portfolio, as a result of price declines that reach certain levels, when they identify other securities that may result in a better opportunity, or when fundamentals deteriorate and the original investment case is no longer valid. Many of these considerations are subjective. Principal Risks Equity Investing Risk. The Funds shares are sensitive to stock market volatility and the stocks in which the Fund invests may be more volatile than the stock market as a whole. The prices of stocks may decline in response to conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency, interest rate and commodity price fluctuations, as well as issuer or sector specific events. Market conditions may affect certain types of stocks to a greater extent than other types of stocks. If the stock market declines, the value of Fund shares will also likely decline and although stock values can rebound, there is no assurance that values will return to previous levels. Depositary receipts are subject to many of the risks associated with investing in foreign securities including political and economic risks. Tax-Managed Investing Risk. Market conditions may limit the Funds ability to generate tax losses or to generate dividend income taxed at favorable tax rates. The Funds tax-managed strategy may cause the Fund to hold a security in order to achieve more favorable tax-treatment or to sell a security in order to create tax losses. The Funds ability to utilize various tax-management techniques may be curtailed or eliminated in the future by tax legislation or regulation. Tax code provisions applicable to tax-favored dividends are effective for taxable years beginning on or before December 31, 2010. Although the Fund can generally be expected to distribute a smaller percentage of returns each year than an equity mutual fund that is managed without regard to tax considerations, there can be no assurance that taxable distributions can always be avoided. ^ Eaton Vance Tax-Managed Growth Funds 8 Prospectus dated May 1, 2010 Foreign Investment Risk. Because the Fund can invest a portion of its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be more significant. Investment markets in emerging market countries are substantially smaller, less liquid and more volatile than the major markets in developed countries, and as a result, Fund share values may be more volatile. Emerging market countries may have relatively unstable governments and economies. Emerging market investments often are subject to speculative trading, which typically contributes to volatility. Trading in foreign and emerging markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. Depositary receipts are subject to many risks associated with investing directly in foreign securities including political and economic risks. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risk may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use options involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. derivatives involves the exercise of specialized skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying instrument. The loss on derivative transactions may substantially exceed the initial investment. Securities Lending Risk. Securities lending involves possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. As a result, the value of Fund shares may fall and there may be a delay in recovering the loaned securities. The value of Fund shares could also fall if a loan is called and the Fund is required to liquidate reinvested collateral at a loss or if the investment adviser is unable to reinvest cash collateral at rates which exceed the costs involved. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. Performance The following bar chart and table provide some indication of risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of a broad-based securities market index. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Updated Fund performance information can be obtained by visiting www.eatonvance.com. Eaton Vance Tax-Managed Growth Funds 9 Prospectus dated May 1, 2010 The ^ performance of each Class ^ prior to February 28, 2001 is that of Eaton Vance Tax-Managed Growth Fund 1.1 (" TMG1.1 ") . The returns are not adjusted to reflect the differences in expenses between the Fund and TMG1.1. If such ^ adjustments were made, the returns would be lower. ^ During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 16.36% for the quarter ended December 31, 1999, and the lowest quarterly return was 19.14% for the quarter ended December 31, 2008. Average Annual Total Return as of December 31, 2008 One Year Five Years Ten Years Class A Return Before Taxes 36.95% 3.34% 1.06% Class B Return Before Taxes 36.93% 3.32% 1.25% Class B Return After Taxes on Distributions 37.01% 3.36% 1.26% Class B Return After Taxes on Distributions and the Sale of Class B Shares 23.90% 2.79% 1.05% Class C Return Before Taxes 34.31% 2.94% 1.26% Class I Return Before Taxes 32.92% 1.93% 0.31% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 36.99% 2.19% 1.38% These returns reflect the maximum sales charge for Class A ( ^ 5.75% ) and any applicable ^ contingent deferred sales charge ("CDSC") for Class B and Class C. Class ^ A, Class ^ B , Class C ^ and Class I ^ commenced operations on ^ February 28 , ^ . The S&P 500 Value Index is a broad-based, unmanaged market index of U.S. common stocks commonly used as a measure of U.S. stock market performance. ^ Investors cannot invest directly in an Index. (Source for S&P 500 ^ Index : ^ Lipper, Inc. ^ ) ^ After-tax returns are calculated using ^ the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares ^ . ^ Management Investment Adviser. Boston Management and Research ("BMR"). Portfolio Managers. Duncan W. Richardson, Executive Vice President and Chief Equity Investment Officer of BMR and Eaton Vance Management, who has co-managed the Portfolio since commencement of operations in March 1996. Lewis R. Piantedosi, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since May 2006. Michael A. Allison, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since March 2008. Yana S. Barton, Vice President of BMR and Eaton Vance Management, who has co-managed the Portfolio since March 2008. For important information about purchase and sale of shares, taxes and financial intermediary compensation, please turn to Important Information Regarding Fund Shares on page 11 of this Prospectus. Eaton Vance Tax-Managed Growth Funds 10 Prospectus dated May 1, 2010 Important Information Regarding Fund Shares Purchase and Sale of Fund Shares You may purchase, redeem or exchange Fund shares on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Fund shares either through your financial intermediary or directly from the Fund either by writing to Eaton Vance Funds, P.O. Box 9653, Providence, RI 02940-9653, or by calling 1-800-262-1122. The minimum initial purchase or exchange into the Fund is $1,000 for Class A, Class B and Class C and $250,000 for Class I (waived in certain circumstances). There is no minimum for subsequent investments. Tax Information Each Funds distributions are expected to be taxed as ordinary income and/or capital gains, unless you are exempt from taxation. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank) (collectively, "financial intermediaries"), a Fund, its principal underwriter and its affiliates may pay the financial intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend a Fund over another investment. Ask your salesperson or visit your financial intermediarys web site for more information. Eaton Vance Tax-Managed Growth Funds 11 Prospectus dated May 1, 2010 Investment Objectives & Principal Policies and Risks ^ A statement of the investment objective and principal investment policies and risks of the Fund is set forth above in Fund Summaries. As noted in each Fund Summary, each Fund seeks to achieve its objective by investing in the Portfolio named therein, that has the same objective and policies as the Fund. Set forth below is additional information about such policies and risks which apply to both a Fund and its corresponding Portfolio. ^ Tax-Managed Investing. Most mutual funds focus on pre-tax returns and largely ignore shareholder tax considerations. By contrast, the Fund approaches its investments from the perspective of a taxpaying shareholder. Taxes on investment are minimized by investing primarily in lower-yielding securities and/or stocks that pay dividends that qualify for ^ favorable federal tax ^ treatment . ^ As ^ a result of tax laws enacted in May 2003, ^ qualified dividend income received by individual shareholders is taxed at rates equivalent to the federal long-term capital gains rate ( currently at a maximum of 15%), rather than the tax rate applicable to ordinary income ( currently at a maximum of 35%), provided certain holding period and other conditions are satisfied. ^ Qualified dividend income generally includes dividends from domestic corporations and dividends ^ from foreign corporations that meet certain specified criteria . ^ The Fund may invest a portion of its assets in stocks and other securities that generate income taxable at ordinary income rates. ^ For any year, so long as the ^ Fund s fully taxable ordinary income and net realized short-term gains are offset by expenses of ^ that Fund , all of ^ that Fund s income distributions would be characterized as tax-favored dividends
